DETAILED ACTION
Note to Applicant
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Australia on 4/2/19. It is noted, however, that applicant has not filed a certified copy of the AU2019901119 application as required by 37 CFR 1.55.


Claim Objections
Claim 1, 4, 19, 24, and 25 are objected to because of the following informalities: there should be no periods in the body of the claim except for the period located at the end of the claim.  That is, there should be no periods after (a., b., c., etc.).  Appropriate correction is required.
Claims 5, 6, 11 are objected to because of the following informalities: these claims use a strike-thru to remove claim 4, but the strike-thru looks like part of the number four (4).  Applicant should more correctly use “[[4]]” to remove the language.  Appropriate correction is required.
Claim 14 are objected to because of the following informalities: the claim should use the American spelling of “randomised” as --randomized--.  Appropriate correction is required

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claim 20 is dependent on claim 10. However, claim 20 and claim 10 claim the exact same limitation.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4, 5, 7-9, 11, 17-19, 21-23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. (herein “Hsu”; US Pat. No. 6,749,474) in view of in view of Dean, II (herein “Dean”; US Pat. No. 6,312,307 B1).
Regarding claim 1, Hsu discloses an inflatable pool, beach or garden toy (abstract; noting an inflatable pool toy) comprising: a. an inflatable body ((Fig. 1 and col. 6, lines 29-52); b. at least one valve disposed on the inflatable body (col. 6, lines 51-53 and Fig. 7, item 110).  It is noted that Hsu does not specifically disclose c. a sound generator contained within a waterproof housing, wherein the housing is attached to the inflatable body. However, Hsu does disclose a water inflatable (col. 5, lines 56-65).  In addition, Dean discloses a water device (abstract) with a sound generator contained within a waterproof housing, wherein the housing is attached to the body (Fig. 4, items 30 and 34, col. 3, lines 9-11 and col. 3, lines 64-66).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Hsu to use a sound generator contained within a waterproof housing, wherein the housing is attached to the inflatable body as taught and suggested by Dean because doing so would be use of a known technique (using a sound generator inside a water device, the sound generator in a waterproof bag) to improve a similar product (a water inflatable) in the same way (using a sound generator inside a water device, the sound generator in a waterproof bag to increase the child’s enjoyment of the device – see Dean: col. 2, lines 11-19).  
Regarding claim 2, the combined Hsu and Dean disclose that the sound generator comprises a speaker and a recorded media (Dean: Fig. 4 and col. 3, line 62 to col. 4, lines 21), and wherein the recorded media comprises at least predetermined sound recording or simulation (Dean: col. 3, line 62 to col. 4, lines 21).
Regarding claim 4, the combined Hsu and Dean disclose that wherein the recorded media is operatively connected to the speaker, and not under the control of any mobile device and/or any peripheral device (Dean: Fig. 4 and col. 3, line 62 to col. 4, lines 21; noting no other peripheral, aka external, device is needed).
that the sound generator is incapable of receiving outside signals (Dean: Fig. 4 and col. 3, line 62 to col. 4, lines 21; noting no connection with the sound generator from an outside signal).
Regarding claim 7, the combined Hsu and Dean disclose that the inflatable body comprises a soft, flexible material (Hsu: col. 6, lines 29-50; noting a polyvinylchloride) adapted to hold fluid, optionally water, air or gas (Hsu: col. 6, lines 51-52; noting air).
Regarding claim 8, the combined Hsu and Dean disclose that that the toy is a flotation toy (Hsu: col. 2, liens 45-47).
Regarding claim 9, the combined Hsu and Dean disclose that the toy is a free-standing toy (Hsu: Fig. 1).
Regarding claim 11, the combined Hsu and Dean disclose an actuating switch, wherein the sound generator sends the output of predetermined sound signals in response to the actuating switch (Dean: col. 3, liens 62-66).
Regarding claim 17, the combined Hsu and Dean disclose that at least one wall sealingly connected to at least one floor, the at least one wall and the at least one floor between them defining a cavity within which fluid is receivable (Hsu: Fig. 2 and col. 6, lines 29 to 50).
Regarding claim 18, the combined Hsu and Dean disclose that the toy is a ride-on toy (Hsu: col. 2, lines 62-64).
Regarding claim 19, Hsu discloses a method of manufacturing a toy wherein the method includes the steps of performed in any order: a. providing an inflatable body (Fig. 1 and col. 12, liens 55-56).  It is noted that Hsu does not specifically disclose b. providing a housing for a sound generator; c. inserting the sound generator into a housing and sealing the sound generator within the housing wherein the seal is water resistant waterproof.  However, Hsu does disclose a water inflatable (col. 5, lines 56-65).  In addition, Dean discloses a water device (abstract) and b. providing a housing for a sound generator; c. inserting the sound generator into a housing and sealing the sound generator within the housing wherein the seal is water resistant waterproof (Fig. 4, items 30 and 34, col. 3, lines 9-11 and col. 3, lines 64-66).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Hsu to use a sound generator contained within a sealed waterproof housing as taught and suggested by Dean because doing so would be use of a known technique (using a sound generator inside a water device, the sound generator in a waterproof bag) to improve a similar product (a water inflatable) in the same way (using a sound generator inside a water device, the sound generator in a waterproof bag to increase the child’s enjoyment of the device – see Dean: col. 2, lines 11-19).  
Regarding claim 21, the combined Hsu and Dean disclose that the inflatable body further comprises one or more of a seat or a saddle, at least one handle and a canopy (Hsu: Fig. 1; noting a seat and a canopy).
Regarding claim 22, the combined Hsu and Dean disclose that the sound generator is programmed to comprise an auto-stop to stop the output of the predetermined sound recordings or simulations to the speaker after a defined time period (Dean: col. 3, line 62 to col. 4, line 21; noting the term “subsequently” makes obvious that the recording is stopped, and a new one is played).
Regarding claim 23, the combined Hsu and Dean disclose that the method further includes the step of providing a canopy (Hsu: Fig. 1).  
an inflatable pool, beach or garden toy (abstract; noting an inflatable pool toy) comprising: a. an inflatable waterproof body (Fig. 1 and col. 6, lines 29-52), the body adapted to form the shape of a baby seat with leg-holes (Fig. 1); b. at least one valve disposed on the inflatable body (col. 6, lines 51-53 and Fig. 7, item 110); c. a canopy (Fig. 1, item 176).  It is noted that Hsu does not specifically disclose d. a sound generator contained within a waterproof housing that is heat sealed to the inflatable body and comprises a recorded media operatively connected to a speaker, wherein the recorded media comprises one or more pre-determined sound recording or simulation.  However, Hsu does disclose a water inflatable (col. 5, lines 56-65) and that heat sealing is common in the inflatable art (col. 6, lines 29-50).  In addition, Dean discloses a water device (abstract) with a sound generator contained within a waterproof housing that is sealed and comprises a recorded media operatively connected to a speaker, wherein the recorded media comprises one or more pre-determined sound recording or simulation (Fig. 4, item 34, col. 3, lines 9-11 and col. 3, lines 64-66).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Hsu to use a sound generator contained within a waterproof housing that is sealed and comprises a recorded media operatively connected to a speaker, wherein the recorded media comprises one or more pre-determined sound recording or simulation as taught by Dean because doing so would be use of a known technique (using a sound generator in a water device, the sound generator in a waterproof bag) to improve a similar product (a water inflatable) in the same way (using a sound generator in a water device, the sound generator in a waterproof bag to increase the child’s enjoyment of the device – see Dean: col. 2, lines 11-19).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing that the waterproof bag housing the sound generator would be heat sealed to the inflatable because doing .

Claims 3, 6, 10, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. (herein “Hsu”; US Pat. No. 6,749,474) in view of Dean, II (herein “Dean”; US Pat. No. 6,312,307 B1) and in further view of Curry, Sr. (herein “Curry”; US Pub. No. 2015/0093955 A1).
Regarding claim 3, it is noted that the combined Hsu and Dean do not specifically disclose that the recorded media comprises three or more pre-determined sound recording or simulation, wherein the three or more pre-determined sound recording or simulations are different or distinct from one another.  However, Dean discloses the use of pre-determined sounds (col. 3, line 62 to col. 4, lines 21).  In addition, Curry discloses an inflatable toy (par. [0061]) wherein the recorded media comprises three or more pre-determined sound recording or simulation (pars. [0043]-[0048]; noting the sounds of walking, trotting, cantering, galloping, and faster galloping), wherein the three or more pre-determined sound recording or simulations are different or distinct from one another (pars. [0043]-[0048]; noting the sounds of walking, trotting, cantering, galloping, and faster galloping).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the combined Hsu and Dean to use at least three pre-determined sounds as taught by Curry because doing so would be use of a known technique (using at least three pre-determined sounds) to improve a similar product (an 
Regarding claim 6, the combined Hsu, Dean, and Curry disclose that the sound recordings or sound simulations plays for a duration of between one (1) minute and three (3) minutes; between ten (10) seconds and one (1) minute; between ten (10) seconds and thirty (30) seconds; or between twenty (20) and twenty-five (25) seconds (Dean: Fig. 4 and col. 3, line 62 to col. 4, lines 21; noting this would be functionally possible given the sound generator structure and obvious given the that the recording played can be music or a narrator).
Regarding claims 10 and 20, it is noted that the combined Hsu and Dean do not specifically disclose that the sound recording is a recording or simulation of an animal sound and correlates with the shape of the inflatable body. However, Dean discloses the use of pre-determined sounds (col. 3, line 62 to col. 4, lines 21).  In addition, Curry discloses an inflatable toy (par. [0061]) wherein the sound recording is a recording or simulation of an animal sound and correlates with the shape of the inflatable body (Fig. 1 and pars. [0043]-[0048]; noting the sounds of walking, trotting, cantering, galloping, and faster galloping).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the combined Hsu and Dean make the sound recording a recording or simulation of an animal sound that correlates with the shape of the inflatable body as taught by Curry because doing so would be use of a known technique (using a sound that correlates to an animal inflatable body) to improve a similar product (an inflatable device) in the same way (using a sound that correlates to an animal inflatable body to make the inflatable body seem more life-like).  

that the sound generator activates the output of sound from the library of sound three or more sound recordings or simulations in a pre-determined sequence (Curry: par. [0043]-[0048]; noting “pre-determined sequence” is based on the number of measured bounces).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. (herein “Hsu”; US Pat. No. 6,749,474) in view of Dean, II (herein “Dean”; US Pat. No. 6,312,307 B1) in view of Curry, Sr. (herein “Curry”; US Pub. No. 2015/0093955 A1) and in further view of Frushour (US Pat. No. 5,754,094)
Regarding claim 14, the combined Hsu, Dean, and Curry disclose that the sound generator activates the output of sound from the three or more sound recordings or simulations (Curry: pars. [0043]-[0048]).  It is noted that the combined Hsu, Dean, and Curry do not specifically disclose that the sound recordings are in a randomised order or a pseudo-randomised order.  However, Curry discloses playing sounds from a microprocessor/controller (par. [0043]).  In addition, Frushour discloses playing sounds from a microprocessor (col. 5, lines 48-51) in a random selection (col. 8, lines 62-65).  Thus, it would have been obvious to one of ordinary skill in the art to modify the combined Hsu, Dean, and Curry to play the sounds in a randomised order or a pseudo-randomised order as taught by Frushour because doing so would be a simple substitution of one element (playing sounds in a random order) for another (playing related animal sounds based on signals) to obtain predictable results (the continued ability to play sounds that represent the animal in a randomized order).

Claims 16 and 24 are rejected under 35 U.S.C. 103 as being unpatentable Hsu et al. (herein “Hsu”; US Pat. No. 6,749,474) in view of in view of Dean, II (herein “Dean”; US Pat. No. 6,312,307 B1) and in further view of Coleman et al. (herein “Coleman”; US Pat. No. 5,233,705).
Regarding claim 16, it is noted that the combined Hsu and Dean do not specifically disclose a fluid distributor operable as a sprinkler, the fluid distributor comprising at least one spraying nozzle in fluid communication with a flexible hose, the flexible hose connectable to a fluid source.  However, Hsu discloses a toy used on water flotation (Fig. 1).  In addition, Coleman discloses a similar inflatable water with a fluid distributor operable as a sprinkler (col. 3, lines 35-37), the fluid distributor comprising at least one spraying nozzle in fluid communication with a flexible hose, the flexible hose connectable to a fluid source (Fig. 1)).  Thus, it would have been obvious to one of ordinary skill in the art to modify the combined Hsu and Dean to use a fluid distributor operable as a sprinkler, the fluid distributor comprising at least one spraying nozzle in fluid communication with a flexible hose, the flexible hose connectable to a fluid source as taught by Coleman because doing so would be use of a known technique (using a sprinkler connected to a hose on an inflatable device) to improve a similar product (a water toy) in the same way (using a sprinkler connected to a hose on a water toy, the sprinkler allowing the user to be cooled off).
Regarding claim 24, Hsu discloses an inflatable pool beach or garden toy (abstract; noting an inflatable pool toy) comprising: a. an inflatable waterproof body (Fig. 1); b.at least one valve disposed on the inflatable body (Fig. 7, item 110); c. a canopy (Fig. 1).  It is noted that Hsu does not specifically disclose d. a sound generator contained within a waterproof housing that is heat sealed to the inflatable body and comprises a recorded media operatively connected to a speaker, wherein the recorded media comprises one or more pre-determined sound recording or simulation; e. an actuating switch for actuating the sound generator to output pre-determined sound recording or simulation, the sound generator being programmed to comprise an autostop to stop output of the pre-determined sound recording or simulation from the speaker after a defined time period. However, Hsu does disclose a water inflatable (col. 5, lines 56-65).  In addition, Dean discloses a water device (abstract) with d. a sound generator contained within a waterproof housing that is sealed and comprises a recorded media operatively connected to a speaker, wherein the recorded media comprises one or more pre-determined sound recording or simulation (col. 3, lines 62 to col. 4, lines 21); e. an actuating switch for actuating the sound generator to output pre-determined sound recording or simulation, the sound generator being programmed to comprise an autostop to stop output of the pre-determined sound recording or simulation from the speaker after a defined time period (col. 3, line 62 to col. 4, line 21; noting the term “subsequently” makes obvious that the recording is stopped, and a new one is played).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Hsu to use a sound generator contained within a waterproof housing that is sealed and comprises a recorded media operatively connected to a speaker, wherein the recorded media comprises one or more pre-determined sound recording or simulation with an autostop as taught by Dean because doing so would be use of a known technique (using a sound generator in a water device, the sound generator in a waterproof bag) to improve a similar product (a water inflatable) in the same way (using a sound generator in a water device, the sound generator in a waterproof bag to increase the child’s enjoyment of the device – see Dean: col. 2, lines 11-19).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing that the waterproof bag a fluid distributor operable as a sprinkler, the fluid distributor comprising at least one spraying nozzle in fluid communication with a flexible hose, the flexible hose connectable to a fluid source. However, Hsu discloses a toy used on water flotation (Fig. 1).  In addition, Coleman discloses a similar inflatable water with a fluid distributor operable as a sprinkler (col. 3, lines 35-37), the fluid distributor comprising at least one spraying nozzle in fluid communication with a flexible hose, the flexible hose connectable to a fluid source (Fig. 1)).  Thus, it would have been obvious to one of ordinary skill in the art to modify the combined Hsu and Dean to use a fluid distributor operable as a sprinkler, the fluid distributor comprising at least one spraying nozzle in fluid communication with a flexible hose, the flexible hose connectable to a fluid source as taught by Coleman because doing so would be use of a known technique (using a sprinkler connected to a hose on an inflatable device) to improve a similar product (a water toy) in the same way (using a sprinkler connected to a hose on a water toy, the sprinkler allowing the user to be cooled off).



Response to Arguments
Applicant's arguments filed 2/12/21 have been fully considered but they are not persuasive. 
Hsu has now been brought in as the primary reference. Applicant makes no other specific arguments.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW B. STANCZAK whose telephone number 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571)272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW B STANCZAK/
Examiner, Art Unit 3711
3/11/21
/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711